DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/19, 10/24/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al (US 20190013948 A1) in view of KIM et al(US 20210089422 A1) .

With regards to claim 1, 9, 17 Mercuri discloses, A computing system comprising: 
a processor configured to create, via chaincode, a link between a non-participant system and a data field stored on a private blockchain ([0033] The system according to an example may allow authentication of participants using a simplified login with a username and password. The system may match the off-chain identity of the participant with the blockchain identity of the participant. For example, the blockchain identity of a participant may be a public key, private key pair stored in a key vault…. The system may link the off-chain identity of the participant and retrieve the appropriate keys, initialize the blockchain object with the appropriate parameters, request for missing parameters, sign where the data field comprises participant data of the private blockchain (FIG 2 204 Private network, [0033] The system may link the off-chain identity of the participant and retrieve the appropriate keys, initialize the blockchain object with the appropriate parameters, request for missing parameters, sign the blockchain object with the appropriate cryptographic signature and deploy the blockchain object. [0093] In some instances, the blockchain object 108 may change state due to interactions with one or more participants independent of the system 100 [0075]), detect a change in a value of the participant data based on a read operation from the data field stored on the private blockchain ([0093] In some instances, the blockchain object 108 may change state due to interactions with one or more participants independent of the system 100…. In an example, the system 100 may determine whether an event in the block update changes the state of the blockchain object 108. In response to a determination that the event in the block update changes the state of the blockchain object 108, the system 100 may then update the state of the blockchain object 108 on the off-chain storage 110. ), and 
generate a notification of the changed value of the participant data ([0093]; The system 100 may notify a participant associated with the blockchain object 108 through the user interface 142 regarding a change in state of the blockchain object 108  ); and 
a interface configured to transmit the notification to the non-participant system based on the link between the non-participant system and the data field ([0093] In response to a determination that the event in the block update changes the state of the blockchain object 108, the system 100 may then update the state of the blockchain object 
Mercuri does not but KIM teaches a network interface configured to transmit the notification to a system (FIG 11 S1150 and associated text; )  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Mercuri’s system with teaching of KIM in order to provide transaction performed over a network communication in a reliable and secure way (KIM [0003])

With regards to claim 2, 10, 18 Mercuri further discloses, Wherein the processor stores a public key of the non-participant system with an identifier of the data field in an access matrix of the private blockchain to create the link ([0033] [0033] The system according to an example may allow authentication of participants using a simplified login with a username and password. The system may match the off-chain identity of the participant with the blockchain identity of the participant. For example, the blockchain identity of a participant may be a public key, private key pair stored in a key vault. The system may provide services such as a signing service that transparently integrates the off-chain identity of the participant with the blockchain identity of the participant. For example, the system may allow a participant to deploy the blockchain object to the blockchain by automating the signing procedure for blockchain objects before deploying the blockchain object using the appropriate private key pair and public key pair.).

wherein the data field is stored within one or more of a body of a data block, a key value store, and a world state database, of the private blockchain (FIG 3 110 and associated text; ).

With regards to claim 4, 12, 20 Mercuri further discloses, wherein the processor is further configured to generate a message that comprises the changed value of the participant data store the generated message within a data block of a different blockchain ([0092]-[0093] For example, the configuration file 198 may include details in the state list and the action list for that state and parameters that may cause a change in the state. The values of the parameters, the current state, pervious state etc., may be stored in the data repository 179. The system 100 may check the parameters in the configuration file 198 against the variables in events to determine events that may change the state of the blockchain object 108; FIG 3  and associated text; ).

With regards to claim 6, 14, Mercuri further discloses, wherein the processor is configured to detect a modification to the value of the data field by a participant that corresponds to the participant data (0096] The system 100 may receive a block update from a blockchain at the event stack 104. The system 100 may identify the blockchain object 108 in the block update. For example, the blockchain object 108 may change state. The blockchain object 108 with the new state may be stored on a new block in the blockchain 120. The system 100 may determine a cryptographic signature of the blockchain object 108. For example, the system 100 may determine the public key 186 that corresponds to the private key 184 used to generate the cryptographic signature of .

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al (US 20190013948 A1) in view of KIM et al(US 20210089422 A1) and In view of Wang et al(US 10778428 B1) .

With regards to claim 5, 13 Mercuri in view of Kim discloses, wherein the processor is further configured message that comprises the changed value of the participant data and control the network interface to transmit message to the non-participant system (Mercuri [0093]).

Mercuri in view of Kim do not but Wang teaches, wherein the processor is further configured to hash the message and transmit the hashed message to the other system (Col 1 line 50-65;  This specification describes technologies for recovering and verifying a public key in the context of a blockchain network. These technologies generally involve extracting information from a message transmitted over the blockchain network, recovering a public key from the information, and comparing the public key as recovered with an already published public key to determine the veracity of the public key. In .

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri et al (US 20190013948 A1) in view of KIM et al(US 20210089422 A1) and In view of LI(US 20190340042 A1) .

With regards to claim 8, 16 Mercuri in view of Kim discloses, wherein the processor generates the notification of the changed value of the participant data (Mercuri [0093] )

Mercuri in view of Kim do not but LI teaches discloses, wherein the processor generates the notification in response to a consensus among blockchain nodes  ([0009] An embodiment of the specification provides a method for broadcasting messages, including: obtaining, by a consensus node of a blockchain network, a first broadcast message; creating a first thread for a message processing device corresponding to the consensus node, and sending the first broadcast message to the message processing device by using the first thread, so that the message processing device sends the first broadcast message to a message processing device corresponding .


Allowable Subject Matter
Claims 7, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498